Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      19-JUL-2018
                                                      08:29 AM

                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


           LEON R. ROUSE, Petitioner/Plaintiff-Appellant,

                                vs.

          ANDREW R. WALDEN, Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIVIL NO. 15-1-0995)

         ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that the judgment on appeal in the above-

 referenced matter not having been filed by the Intermediate

 Court of Appeals at the time the application for a writ of

 certiorari was filed, see Hawaii Revised Statutes § 602-59

 (2016); see also Hawaii Rules of Appellate Procedure (“HRAP”)

 Rule 36(b)(1) (2016),

           IT IS HEREBY ORDERED that Petitioner/Plaintiff-

 Appellant Leon R. Rouse’s application for a writ of certiorari,

 filed on July 13, 2018, is dismissed without prejudice to re-

 filing the application pursuant to HRAP Rule 40.1(a) (2016)

 (“The application shall be filed within 30 days after the filing
of the intermediate court of appeals’ judgment on appeal or

dismissal order, unless the time for filing the application is

extended in accordance with this Rule.”).

         DATED: Honolulu, Hawaii, July 19, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                2